                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


IN THE MATTER OF THE                         )     MISC. NO.: 2:21-mj-00018
APPLICATION OF THE UNITED                    )
STATES OF AMERICA FOR THE                    )
ISSUANCE OF A COMPLAINT AND                  )
ARREST WARRANT                               )
                                             )



                                      MOTION TO SEAL

       The United States of America, by and through its undersigned Assistant United States

Attorney, hereby moves this Court to seal the complaint, affidavit in support of the complaint, and

arrest form. The Court has the inherent authority to seal and redact these documents. See Baltimore

Sun v. Goetz, 886 F. 2d 60 (4th Cir. 1988). The purpose of the Government’s request is to protect

the information contained within the affidavit, to avoid the disclosure of the investigation at this

time, and to prevent fugitives for continuing to flee prosecution.

       Based on the facts in the affidavit, there is reason to believe that disclosure of the

information would seriously jeopardize the investigation including by giving targets the

opportunity to destroy or tamper with evidence, change patterns of behavior, flee from prosecution,

intimidate cooperating and potential witnesses, and endanger the safety of law enforcement and

other individuals. For these reasons, the Government submits that the interests in sealing the

documents outweigh the common-law public right of access and that sealing is “essential to

preserve higher values.” See Media Gen. Operations, Inc. v. Buchanan, 417 F.3d 424, 429-31 (4th

Cir. 2005).   The Government further submits that, by sealing the requested documents while

providing public access to the motion to seal and sealing order, the denial of access is narrowly
tailored to serve the Government’s interests in sealing. Id. at 429.

       Based on the foregoing, the Government requests that the complaint, affidavit in support

of the complaint, and arrest form be filed under seal except that working copies should be made

available to the United States Attorney’s Office, FBI, and any other law enforcement agency

designated by the United States Attorney’s Office. The Government requests that these documents

remain under seal until after the arrests and initial appearances of the targets of this investigation.



       Respectfully submitted,

                                       PETER M. MCCOY, JR.
                                       UNITED STATES ATTORNEY

                               By:     /s/Emily E. Limehouse
                                       EMILY E. LIMEHOUSE (#12300)
                                       Assistant United States Attorneys
                                       151 Meeting Street, Suite 200
                                       Charleston, SC 29401
                                       Telephone (843) 266-1663
                                       Emily.Limehouse@usdoj.gov

                                       Attorney for the United States of America
January 28, 2021




                                                  2
